Citation Nr: 1224499	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from January 1967, to March 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to 1) obtain outstanding VA treatment records and 2) obtain an audiological examination.

First, remand is required to attempt to obtain relevant VA treatment records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2) (2011). Here, VA medical records dated from June 2008 at the Bay Pines VA Medical Center are associated with the claims file.  Attempts should be made to obtain current VA records.

Second,  remand is required to obtain a VA audiological examination in order to ascertain the etiology of bilateral hearing loss.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl, 21 Vet. App. at 124.  In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect. See 38 C.F.R. § 3.159(c)(4) (2011).  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

In the instant case, the Veteran was provided with a VA audiological examination  in August 2008.  The examiner reviewed the Veteran's service treatment records, which revealed eight separate audiograms ranging from entrance into service to exit from service.  All audiograms were found to be within normal limits, with the exception of a 1972 examination that found mild hearing loss at the frequency of 6000 Hz in the right ear.  The Veteran's VA outpatient treatment records were also reviewed and revealed an April 2008 audiogram with a showing of mild to moderately severe sensorineural hearing loss in frequencies 2000 Hz to 8000 Hz in the right ear and mild to profound sensorineural hearing loss in frequencies 2000 Hz to 8000 Hz in the left ear.  The Veteran stated that he worked the flight line while in the military and had to stand near fighter plane engines while they were running.  Post service, the Veteran owned gas stations and had no occupational or recreational noise exposure.  The examiner conducted audiological testing and found normal to moderate sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  He opined that this hearing loss was not related to the Veteran's acoustic trauma in service.  In support, it was merely provided that the claims file and VA records justified the opinion with no further explanation.   The examiner did note that the Veteran's hearing was within normal limits on separation from service.

The lack of any further support for the stated opinion renders the 2008 VA examination inadequate.  The examiner did not provide any rationale other than the absence of hearing loss noted in service or at separation from service.  Such findings in and of themselves cannot serve as an absolute basis to preclude service connection.  Hensley, 5 Vet. App. 159-60.   

Furthermore, a private medical opinion was submitted in May 2009.  Dr. W.G. stated that the Veteran's hearing loss was multifactorial, but he suspected that in-service noise exposure had a significant role to play in the disability.  This opinion is insufficient to grant service connection because no supporting rationale was provided and it is not clear if the Veteran's medical records were reviewed.  See Stefl, 21 Vet. App. at 124; Nieves-Rodriguez, 22 Vet. App. at 301.  Accordingly, a new examination must also take this opinion into consideration.

As such, further clarification is necessary to decide the claim.  Accordingly, the case is REMANDED for the following action:


1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding virtual and/or paper records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Notice must be provided to the Veteran and his or her representative. The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence. The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The VA examiner should identify the type of bilateral hearing loss (i.e., sensorineural, conductive, mixed, or central) experienced by the Veteran. The examiner also should state whether the Veteran's bilateral hearing loss is a type of hearing loss typically due to acoustic trauma, the aging process, infection, or some other cause.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  The examiner should address the Veteran's assertions of in-service acoustic trauma, the in-service finding of right ear hearing loss, and the May 2009 private medical opinion.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



